                 Case 3:20-cv-03527-SK Document 1 Filed 05/26/20 Page 1 of 9




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@ toddflaw.com
 6
      abacon@ toddflaw.com
 7    Attorneys for Plaintiff
 8                       UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA
10
     SIDNEY NAIMAN, individually and )                Case No.
11   on behalf of all others similarly situated, )
                                                 )    CLASS ACTION
12
     Plaintiff,                                  )
13                                               )    COMPLAINT FOR VIOLATIONS
14          vs.                                  )    OF:
                                                 )
15   MERCHANTS BANCARD                           )       1.      NEGLIGENT VIOLATIONS
                                                                 OF THE TELEPHONE
16   NETWORK, INC. and DOES 1 through )                          CONSUMER PROTECTION
     10, inclusive, and each of them,            )               ACT [47 U.S.C. §227(b)]
17                                                       2.      WILLFUL VIOLATIONS
                                                 )
                                                                 OF THE TELEPHONE
18   Defendant.                                  )               CONSUMER PROTECTION
19                                               )               ACT [47 U.S.C. §227(b)]
                                                 )
20                                               )    DEMAND FOR JURY TRIAL
21                                               )
                                                 )
22
                                                 )
23                                               )
24         Plaintiff SIDNEY NAIMAN (“Plaintiff”), individually and on behalf of all
25   others similarly situated, alleges the following upon information and belief based
26   upon personal knowledge:
27
28         ///


                                  CLASS ACTION COMPLAINT
                                                -1-
                Case 3:20-cv-03527-SK Document 1 Filed 05/26/20 Page 2 of 9




 1                                NATURE OF THE CASE
 2         1.       Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of MERCHANTS BANCARD
 5   NETWORK, INC. (“Defendant”), in negligently, knowingly, and/or willfully
 6   contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
 7   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related
 8   regulations.
 9                               JURISDICTION & VENUE
10         2.       Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
11   a California corporation with its principle place of business also in California, seeks
12   relief on behalf of a Class, which will result in at least one class member belonging
13   to a different state than that of Defendant, a Florida Company. Plaintiff also seeks
14   up to $1,500.00 in damages for each call; in violation of the TCPA, which, when
15   aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
16   threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and
17   the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
18   present, and this Court has jurisdiction.
19         3.       Venue is proper in the United States District Court for the Northern
20   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant do
21   business within the State of California and Plaintiff resides within the State.
22                                         PARTIES
23         4.       Plaintiff, SIDNEY NAIMAN (“Plaintiff”), is a resident of California
24   and is a “person” as defined by 47 U.S.C. § 153 (39).
25         5.       Defendant,    MERCHANTS            BANCARD       NETWORK,          INC.
26   (“Defendant”) is a credit card company and is a “person” as defined by 47 U.S.C.
27   § 153 (39).
28         6.       The above-named Defendant, and their subsidiaries and agents, are


                                  CLASS ACTION COMPLAINT
                                                 -2-
                Case 3:20-cv-03527-SK Document 1 Filed 05/26/20 Page 3 of 9




 1   collectively referred to as “Defendant.” The true names and capacities of the
 2   Defendant sued herein as DOE DEFENDANTs 1 through 10, inclusive, are
 3   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 4   names. Each of the Defendant designated herein as a DOE is legally responsible
 5   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 6   Complaint to reflect the true names and capacities of the DOE Defendants when
 7   such identities become known.
 8         7.     Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendant was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendant.
12   Plaintiff is informed and believes that each of the acts and/or omissions complained
13   of herein was made known to, and ratified by, each of the other Defendant.
14
15                              FACTUAL ALLEGATIONS
16         1.     Beginning in or around October 2017, Defendant contacted Plaintiff
17                on Plaintiff’s cellular telephone number ending in -5502, in an attempt
18                to solicit Plaintiff to purchase Defendant’s services.
19         2.     Defendant used an “automatic telephone dialing system” as defined
20   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
21         3.     Defendant contacted or attempted to contact Plaintiff from telephone
22   number (407)278-4614 confirmed to be Defendant’s number
23         4.     Defendant’ call constituted call that was not for emergency purposes
24   as defined by 47 U.S.C. § 227(b)(1)(A).
25         5.     Defendant’ call was placed to telephone number assigned to a cellular
26   telephone service for which Plaintiff incurs a charge for incoming call pursuant to
27   47 U.S.C. § 227(b)(1).
28         6.     During all relevant times, Defendant did not possess Plaintiff’s “prior


                                  CLASS ACTION COMPLAINT
                                               -3-
                 Case 3:20-cv-03527-SK Document 1 Filed 05/26/20 Page 4 of 9




 1   express consent” to receive call using an automatic telephone dialing system or an
 2   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
 3   227(b)(1)(A).
 4         7.      Such call constitutes solicitation call pursuant to 47 C.F.R. §
 5   64.1200(c)(2) as they were attempts to promote or sell Defendant’ services.
 6         8.      Plaintiff never granted Defendant any prior express consent nor was
 7   any established business relationship with Defendant in existence as defined under
 8   16 C.F.R. 310.4(b)(1)(iii)(B).
 9         9.      Upon information and belief and based on Plaintiff’s experiences of
10   being called by Defendant after requesting they stop calling, and at all relevant
11   times, Defendant failed to establish and implement reasonable practices and
12   procedures to effectively prevent telephone solicitations in violation of the
13   regulations prescribed under 47 U.S.C. § 227(c)(5).
14
15                                CLASS ALLEGATIONS
16         10.     Plaintiff brings this action individually and on behalf of all others
17   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
18   Classes”). The class concerning the ATDS claim for no prior express consent
19   (hereafter “The ATDS Class”) is defined as follows:
20
                   All persons within the United States who received any
21                 solicitation/telemarketing telephone call from Defendant
22                 to said person’s cellular telephone made through the use
                   of any automatic telephone dialing system or an artificial
23
                   or prerecorded voice and such person had not previously
24                 consented to receiving such call within the four years
25
                   prior to the filing of this Complaint.

26
           11.     Plaintiff represents, and are a member of, The ATDS Class, consisting
27
     of all persons within the United States who received any collection telephone calls
28
     from Defendants to said person’s cellular telephone made through the use of any


                                 CLASS ACTION COMPLAINT
                                              -4-
                 Case 3:20-cv-03527-SK Document 1 Filed 05/26/20 Page 5 of 9




 1   automatic telephone dialing system or an artificial or prerecorded voice and such
 2   person had not previously not provided their cellular telephone number to
 3   Defendants within the four years prior to the filing of this Complaint.
 4         12.     Defendants its employees and agents are excluded from The Class.
 5   Plaintiff do not know the number of members in The Class, but believes the Class
 6   members number in the thousands, if not more. Thus, this matter should be
 7   certified as a Class Action to assist in the expeditious litigation of the matter.
 8         13.     The Class is so numerous that the individual joinder of all of its
 9   members is impractical. While the exact number and identities of The Class
10   members are unknown to Plaintiff at this time and can only be ascertained through
11   appropriate discovery, Plaintiff is informed and believe and thereon allege that The
12   Class includes thousands of members. Plaintiff allege that The Class members may
13   be ascertained by the records maintained by Defendant.
14         14.     Plaintiff and members of The ATDS Class were harmed by the acts
15   of Defendants in at least the following ways: Defendants illegally contacted
16   Plaintiff and ATDS Class members via their cellular telephones thereby causing
17   Plaintiff and ATDS Class members to incur certain charges or reduced telephone
18   time for which Plaintiff and ATDS Class members had previously paid by having
19   to retrieve or administer messages left by Defendants during those illegal calls, and
20   invading the privacy of said Plaintiff and ATDS Class members.
21         15.     Common questions of fact and law exist as to all members of The
22   ATDS Class which predominate over any questions affecting only individual
23   members of The ATDS Class. These common legal and factual questions, which
24   do not vary between ATDS Class members, and which may be determined without
25   reference to the individual circumstances of any ATDS Class members, include,
26   but are not limited to, the following:
27                 a.    Whether, within the four years prior to the filing of this
28                       Complaint, Defendants made any telemarketing/solicitation


                                 CLASS ACTION COMPLAINT
                                               -5-
                 Case 3:20-cv-03527-SK Document 1 Filed 05/26/20 Page 6 of 9




 1                       call (other than a call made for emergency purposes or made
 2                       with the prior express consent of the called party) to a ATDS
 3                       Class member using any automatic telephone dialing system or
 4                       any artificial or prerecorded voice to any telephone number
 5                       assigned to a cellular telephone service;
 6                 b.    Whether Plaintiff and the ATDS Class members were damaged
 7                       thereby, and the extent of damages for such violation; and
 8                 c.    Whether Defendants should be enjoined from engaging in such
 9                       conduct in the future.
10         16.     As a person that received numerous telemarketing/solicitation calls
11   from Defendants using an automatic telephone dialing system or an artificial or
12   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
13   claims that are typical of The ATDS Class.
14         17.     Plaintiff will fairly and adequately protect the interests of the members
15   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
16   class actions.
17         18.     A class action is superior to other available methods of fair and
18   efficient adjudication of this controversy, since individual litigation of the claims
19   of all Class members is impracticable. Even if every Class member could afford
20   individual litigation, the court system could not. It would be unduly burdensome
21   to the courts in which individual litigation of numerous issues would proceed.
22   Individualized litigation would also present the potential for varying, inconsistent,
23   or contradictory judgments and would magnify the delay and expense to all parties
24   and to the court system resulting from multiple trials of the same complex factual
25   issues. By contrast, the conduct of this action as a class action presents fewer
26   management difficulties, conserves the resources of the parties and of the court
27   system, and protects the rights of each Class member.
28         19.     The prosecution of separate actions by individual Class members


                                 CLASS ACTION COMPLAINT
                                               -6-
                 Case 3:20-cv-03527-SK Document 1 Filed 05/26/20 Page 7 of 9




 1   would create a risk of adjudications with respect to them that would, as a practical
 2   matter, be dispositive of the interests of the other Class members not parties to such
 3   adjudications or that would substantially impair or impede the ability of such non-
 4   party Class members to protect their interests.
 5         20.     Defendants have acted or refused to act in respect generally applicable
 6   to The Class, thereby making appropriate final and injunctive relief with regard to
 7   the members of the Class as a whole.
 8
 9
                               FIRST CAUSE OF ACTION
10
            Negligent Violations of the Telephone Consumer Protection Act
11
                                      47 U.S.C. §227(b).
12
           21.     Plaintiff repeats and incorporates by reference into this cause of action
13
     the allegations set forth in the paragraphs above.
14
           22.     The foregoing acts and omissions of Defendant constitute numerous
15
     and multiple negligent violations of the TCPA, including but not limited to each
16
     and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
17
     47 U.S.C. § 227 (b)(1)(A).
18
           23.     As a result of Defendant’ negligent violations of 47 U.S.C. § 227(b),
19
     Plaintiff and the Class Members are entitled an award of $500.00 in statutory
20
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
21
           24.     Plaintiff and the ATDS Class are also entitled to and seek injunctive
22
     relief prohibiting such conduct in the future.
23
24
25
     ///
26
27
28



                                  CLASS ACTION COMPLAINT
                                               -7-
                 Case 3:20-cv-03527-SK Document 1 Filed 05/26/20 Page 8 of 9




 1                            SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                    47 U.S.C. §227(b)
 5                             On Behalf of the ATDS Class
 6         25.     Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth in the paragraphs above.
 8         26.     The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         27.     As a result of Defendant’ knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the ATDS Class are entitled an award of $1,500.00
14   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
15   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         28.     Plaintiff and the Class members are also entitled to and seek injunctive
17   relief prohibiting such conduct in the future.
18
19                                PRAYER FOR RELIEF
20   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
21
22                             FIRST CAUSE OF ACTION
23          Negligent Violations of the Telephone Consumer Protection Act
24                                    47 U.S.C. §227(b)
25                 As a result of Defendant’ negligent violations of 47 U.S.C.
26                 §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
27                 request $500 in statutory damages, for each and every violation,
28                 pursuant to 47 U.S.C. 227(b)(3)(B).


                                 CLASS ACTION COMPLAINT
                                               -8-
                 Case 3:20-cv-03527-SK Document 1 Filed 05/26/20 Page 9 of 9




 1                 Any and all other relief that the Court deems just and proper.
 2
 3                            SECOND CAUSE OF ACTION
 4    Knowing and/or Willful Violations of the Telephone Consumer Protection
 5                                            Act
 6                                    47 U.S.C. §227(b)
 7                 As a result of Defendant’ willful and/or knowing violations of 47
 8                 U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
 9                 entitled to and request treble damages, as provided by statute, up to
10                 $1,500, for each and every violation, pursuant to 47 U.S.C.
11                 §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
12                 Any and all other relief that the Court deems just and proper.
13
14                                     JURY DEMAND
15         29.     Pursuant to the Seventh Amendment to the Constitution of the United
16   States of America, Plaintiff is entitled to, and demands, a trial by jury.
17
           Respectfully Submitted this 26th Day of May, 2020.
18
19
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
20
21                                      By: /s/ Todd M. Friedman
                                            Todd M. Friedman
22
                                            Law Offices of Todd M. Friedman
23                                          Attorney for Plaintiff
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                               -9-
